Per Curiam.

.The judgment of the Court of Appeals is affirmed.
Appellee, a physician, was indicted by the Grand Jury for Lucas County for six alleged violations of R. C. 3719.-171, making false prescriptions, and one . alleged violation of. R. C. 2923.03, aiding and abetting another in the sale of a narcotic drug. Subsequent to his arrest, appellee was *272arraigned in the Court of Common Pleas and bail was set at $85,000, with the 10 percent cash .deposit condition of Orini. R. 46(C)(3) not being provided. Appellee posted the required $85,000 bond.
Appellee was again arrested on charges involving the making of false prescriptions. The grand jury returned two indictments charging him with 13 counts of making false prescriptions, one count of possession of a narcotic drug, one count of carrying a concealed weapon, and one count of prescribing a drug outside the scope of his professional practice. Upon arraignment in the Common Pleas Court, bail on those charges was set at $240,000, without the 10 percent condition being provided, making a total bail bond, on all the charges in the Common Pleas Court of $325,000.
The Court of Appeals allowed the writ and did not reduce the amount of any of the bonds. In one case, No. CR 76-5785, it affirmed the $85,000 bond without the ten percent condition, and in the other two cases, Nos. CR 76-6076 and CR 76-6077, after confirming the $240,000 in bonds, the court modified them by allowing a 10 percent cash posting. The court then established certain conditions as part of the bonds, viz: (1) that, all real estate owned by-petitioner and/or his wife be pledged to secure performance of the bonds; (2) that petitioner not prescribe any narcotic drugs, and (3) that, petitioner report personally to the'sheriff once a week.
The judgment entry of the Court of Appeals gave no specific reason for permitting the deposit of 10 percent of the $240,000 in bonds in cash, or for imposing the other conditions. The order, however, was proper under the provisions of Crim. R. 46, which establishes the standards for release on bail. The entry states only that “the petitioner’s prayer is well taken to the extent hereinafter’ordered.”
The single question which the appellant presents. to this court is whether the Court of Appeals, in a hearing in an original aetioii for 'a writ of habeas corpus challenging *273the bail set by the trial court, can modify the bail bond without specifically finding that the bail is excessive and that the trial court abused its discretion in setting the bail.
It is well established that habeas corpus is the proper remedy to raise the claim of excessive bail. State v. Bevacqua (1946), 147 Ohio St. 20, 67 N. E. 2d 786. See, also, Bland v. Holden (1970), 21 Ohio St. 2d 238, 257 N. E. 2d 397; Davenport v. Tehan (1970), 24 Ohio St. 2d 91, 264 N. E. 2d 642.
Appellant’s appeal seems extremely technical since his only argument is that the Court of Appeals did not specifically find an abuse of discretion by the trial court. It is clear from the judgment that the Court of Appeals did, in fact, find that the bail was excessive and that the trial court abused its discretion even if the Court of Appeals did not so state in the actual words it used in its entry. There is no statute or rule which requires that a Court of Appeals, on its own motion, state conclusions of fact or law where it is hearing a causé as ah original action. There is, therefore, no real basis for the argument that the Court of Appeals must use any particular language or issue any particular conclusions of fact or law in its entry, except upon application by a party or in the ease of appeals of judgments and final orders. See R. C. 2505.30 and App. R. 12.
The failure of the Court of Appeals, in deciding an original action, to set out its reasons for its decision, or, in this cause, to state its disagreement with the trial court, is not a basis for this court’s reversal of the judgment. There is an anomaly in original actions which are filed seeking habeas corpus on the grounds of excessive bail because the effect of such cases is an appeal from a decision of the trial court; yet, such cases are also considered as original actions so as to permit hearings and findings of fact. When these cases are considered as appeals, it is reasonable to require some finding of error or abuse of discretion before allowing the writ to issue overturning or modifying the decision of the trial court. When they are ■ considered *274as original actions, it is just as reasonable to allow the Court of Appeals to make an independent decision based upon the hearing before it and to exercise its own discretion under Crim. R. 46 in the same manner as would the trial judge.
In this cause, the Court of Appeals held a hearing de novo with regard to the bail set for appellee. It made no reduction in the bonds, and the modifications, by the way of permitting a 10 percent cash deposit on the $240,000 in bonds and establishing certain conditions to be met by the appellee, are sufficiently clear so that this court will not reverse the judgment of the Court of Appeals on the grounds that that court did not use a particular form of words and did not state its reasons in ruling upon the petition for a writ of habeas corpus.
There is nothing in the record in this cause, or in the bond modifications which the Court of Appeals imposed in its journal entry, which constitutes an abuse of discretion by that court in the allowance of the writ of habeas corpus.
The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Day, P. Brown, Sweeney and Locher, JJ., concur.
Celebrezze, J., dissents.
Day, J., of the Eighth Appellate District, sitting for W. Brown, J.